Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on August 08, 2019. Claims 1-8 are currently pending and examined below.

Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fung et al. US2012/0212353 (“Fung”).

Regarding claim(s) 1. Fung discloses a vehicle control device comprising: 
an actuation unit that actuates an anomaly control switch that acknowledges execution of safety control, which improves safety during driving of a vehicle (abstract, para. 4, e.g. method of controlling one or more vehicle systems in a motor vehicle includes receiving monitoring information, determining if a driver is drowsy and modifying the control of one or more vehicle systems when the driver is drowsy.), upon detection of an occupant in an anomalous state from a monitoring result of a state of the occupant of the vehicle (para. 99, e.g. ECU 150 can include provisions for receiving information about the biological state of a driver. For example, ECU 150 could receive information related to the autonomic nervous system (or visceral nervous system) of a driver. In one embodiment, ECU 150 may include port 153 for receiving information about the state of a driver from bio-monitoring sensor 164), 
wherein the actuation unit causes the anomaly control switch to be actuated to allow the occupant to recognize a control content of the safety control; an operation acknowledgement unit that acknowledges operation of the anomaly control switch (para. 132, e.g. For example, in situations where a driver may be drowsy, the motor vehicle can include provisions for detecting that the driver is drowsy. Moreover, since drowsiness can increase the likelihood of hazardous driving situations, the motor vehicle can include provisions for modifying one or more vehicle systems automatically in order to mitigate against hazardous driving situations. In one embodiment, a driver behavior response system can receive information about the state of a driver and automatically adjust the operation of one or more vehicle systems); and 
a controller that executes the safety control when the operation acknowledgement unit acknowledges the operation of the anomaly control switch (fig. 25-fig. 59, illustrates different control processes based on driver state). 

Regarding claim(s) 2. Fung discloses wherein the controller avoids execution of the safety control when the operation acknowledgement unit does not acknowledge the operation of the anomaly control switch (para. 101, para. 205, para. 206, e.g. FIGS. 27 and 28 illustrate schematic views of a method of helping to wake a drowsy driver by automatically modifying the operation of a climate control system. Referring to FIG. 27, climate control system 250 has been set to maintain a temperature of 75 degrees Fahrenheit inside the cabin of motor vehicle 100 by driver 1602. This is indicated on display screen 1620).

Regarding claim(s) 3. Fung discloses wherein the actuation unit shows the anomaly control switch on a display device so that the control content of the safety control is recognizable to the occupant (para. 101, para. 205, para. 206, e.g. FIGS. 27 and 28 illustrate schematic views of a method of helping to wake a drowsy driver by automatically modifying the operation of a climate control system. Referring to FIG. 27, climate control system 250 has been set to maintain a temperature of 75 degrees Fahrenheit inside the cabin of motor vehicle 100 by driver 1602. This is indicated on display screen 1620).
 
Regarding claim(s) 4. Fung discloses wherein the display device is a touch display (para. 101, para. 205, para. 206, e.g. FIGS. 27 and 28 illustrate schematic views of a method of helping to wake a drowsy driver by automatically modifying the operation of a climate control system. Referring to FIG. 27, climate control system 250 has been set to maintain a temperature of 75 degrees Fahrenheit inside the cabin of motor vehicle 100 by driver 1602. This is indicated on display screen 1620).
 
Regarding claim(s) 5. Fung discloses wherein the actuation unit shows the anomaly control switch together with the control content of the safety control in a display region of the touch display excluding a region showing a heater control screen (para. 212. E.g. response system 199 may provide a brightly lit message or background on a display screen, such as a navigation system display screen or climate control display screen). 

Regarding claim(s) 6. Fung discloses wherein the controller executes aborting control that aborts execution of the safety control upon acknowledgement of an aborting operation for aborting execution of the safety control (para. 104, para. 138, e.g. ECU 150 may include provisions for receiving input from a user. For example, in some embodiments, ECU 150 can include port 158 for receiving information from user input device 111. In some cases, user input device 111 could comprise one or more buttons, switches, a touch screen, touch pad, dial, pointer or any other type of input device. For example, in one embodiment, input device 111 could be a keyboard or keypad. In another embodiment, input device 111 could be a touch screen.)

Regarding claim(s) 7. Fung discloses wherein the controller executes the safety control when acknowledging a finalizing operation that finalizes execution of the safety control after the operation acknowledgement unit acknowledges the operation of the anomaly control switch (para. 104, para. 138, e.g. input device 111 could be an ON/OFF switch. In some cases, input device 111 could be used to turn on or off any body state monitoring devices associated with the vehicle or driver. For example, in an embodiment where an optical sensor is used to detect body state information, input device 111 could be used to switch this type of monitoring on or off.)

Regarding claim(s) 8. Fung discloses wherein when the operation of the anomaly control switch is not acknowledged by the operation acknowledgement unit, the controller performs an alternative operation notification that notifies the occupant that the safety control can be initiated through an alternative operation (para. 104, para. 138, a user may not want any vehicle systems modified or adjusted. In these cases, the user may switch input device 111, or a similar kind of input device, to the OFF position (see FIG. 1). This could have the effect of turning off all body state monitoring and would further prevent response system 199 from modifying the control of any vehicle systems.)

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRUC M DO/
Primary Examiner, Art Unit 3669